The judgment of the court was pronounced by
Rost, J.
The plaintiff claims from his mother, as common in acquéts and gains with the heirs of her deceased husband, the sum of $4,500, for one half of his services as overseer on a plantation, for the period of nine years, during part of which he was a minor. The petition alleges, and it is proved, that, in the act of partition between the heirs and the defendant, and at divers times since, the said defendant acknowledged the claim to be due. The defendant filed a general denial, and the pl'ea of prescription. After issue joined she died, and the suit was removed the court of Probates, and revived' against her ad-ministrator. The court below allowed the plaintiff the wages claimed by him, from the time he became of age, and he has appealed.
*217There is no error in the judgment. The father of the plaintiff was living during his minority and owed him no reward for services rendered till he became of age, if any such services were ever rendered, which is not shown. The plaintiff shows no promise from the head and master of the community, and his pretended legal lights are incompatible with the paternal power. “ Quando filius de mandato patris negociatur, ñeque hoc casu aliquod safarium debebitur filio.” Gregorio Lopez, on the law 5, tit. 17, Partida 4.
For the services rendered during minority there could be no debt, and tbe acknowledgment of an obligation which had no. existence is not binding upon the defendant, or her legal representatives.
The judgment is affirmed with costs in the court below, the plaintiff afld appellant paying, the costs of this appeal.